                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 CERTAIN UNDERWRITERS AT                      §
 LLOYD’S, LONDON                              §
 SUBSCRIBING SEVERALLY TO                     §
 POLICY NO.                                   §
 BO595NOHW46387019,                           §
                                              §
      Plaintiffs,                             §
                                              §
 v.                                           §    Civil Action No. 4:21-cv-00456-P
                                              §
 BLOCK MULTIFAMILY GROUP,                     §
 LLC D/B/A BLOCK                              §
 MULTIFAMILY POWER GROUP,                     §
                                              §
      Defendant.                              §

                        MEMORANDUM OPINION & ORDER

        Before the Court is Plaintiffs Certain Underwriters at Lloyd’s, London Subscribing

Severally to Policy No. BO595NOHW46387019’s Motion to Remand (ECF No. 6),

Defendant Block Multifamily Group, LLC d/b/a Block Multifamily Power Group’s

Response and Motion to Strike (ECF No. 10), and Plaintiffs’ Reply (ECF No. 13). Having

considered the briefs and applicable law, the Court concludes that Plaintiffs’ Motion to

Remand should be and hereby is GRANTED.

                                     BACKGROUND

        Following a dispute about an insurance policy between Plaintiffs and Defendant,

Plaintiffs filed the underlying original petition to appoint an umpire in the 48th District

Court of Tarrant County, Texas. ECF No. 1. The dispute concerns the value of property

and the amount of loss recoverable under the policy. Id. In their original petition, Plaintiffs
identify as being “Certain Underwriters . . . each for themselves alone and no other,

severally not jointly, based on their own respective percentage of interest . . . .” ECF No.

1-5 at 2. Plaintiffs further allege that they are citizens of a foreign state. Id. at ¶ 2.2. The

sole relief Plaintiffs seek is for the appointment of an umpire consistent with the terms and

conditions of the insurance policy. Id. at 5.

       Defendant removed the case to this Court on the basis of diversity jurisdiction,

alleging that Plaintiffs are foreign citizens of England and that Defendant is a citizen of

Missouri. ECF No. 1 at 3. Defendant further alleged that the amount in controversy

exceeds $75,000 because the value of the underlying dispute based on Plaintiffs’ own

estimate is at least $177,023.21. Id. at 4. Shortly thereafter, Plaintiffs filed their Motion

to Remand on the ground that Defendant has improperly conflated Lloyd’s of London—a

specific entity—with the Plaintiffs in this case—over 1,600 individual underwriters or

“Names.” Motion to Remand at 1–2. Relying on Corfield v. Dallas Glen Hills, L.P., 355

F.3d 853 (5th Cir. 2003), Plaintiffs explain the distinction as follows:

       [Lloyd’s of London] is a self-regulating entity that operates and controls an
       insurance market for the buying and selling of insurance risk among its
       members. The members who finance the insurance market and ultimately
       insure risks are called “Names.” Each Name is exposed to personal liability
       for his, her, or its proportionate share of a loss on a policy to which the Name
       has subscribed. Typically, hundreds of Names will subscribe to a single
       policy through one or more syndicates. The syndicates bear no liability for
       the risk on a Lloyd’s policy, and they do not have any contractual relationship
       with the insured. Rather, each Name is “contractually bound on an individual
       basis to the insured,” and is severally liable for the proportion of the risk to
       which he, she, or it has subscribed.

Id. at 2 (internal citations omitted). Plaintiffs then quote the instant policy to demonstrate

that the Names are severally and not jointly liable for the insured risk:

                                                2
       Each member [i.e. Name] has underwritten a proportion of the total shown
       for the syndicate (that total itself being the total of the proportions
       underwritten by all the members of the syndicate taken together). The
       liability of each member of the syndicate is several and not joint with other
       members. A member is liable only for that member’s proportion. A member
       is not jointly liable for any other member’s proportion. Nor is any member
       otherwise responsible for any liability of any other (re)insurer that may
       underwrite this contract.

Id.

       Building on these propositions, Plaintiffs argue that the real amount in controversy

is measured by the maximum liability attributable to the more than 1,600 “Names,” which

based on the structure of the instant insurance policy is $142.56. Id. at 3. Plaintiffs present

evidence of the Names subscribing to the instant insurance policy as well as evidence of

the subscription allocation. ECF No. 6-1–6-3. Thus, Plaintiffs conclude that at most a

Name could be liable for is $142.56, so Defendant must but cannot establish the amount in

controversy as to each Certain Underwriter. 1


       1
       Judge Mazzant helpfully explained the uniqueness of litigation involving Lloyd’s of
London:

       Lawsuits involving Lloyd’s of London are unique. As the Fifth Circuit explained
       in Corfield v. Dall. Glen Hills LP, 355 F.3d 853 (5th Cir. 2003): “Lloyds of London
       is not an insurance company . . . . Thus, a policyholder insures at Lloyd’s but not
       with Lloyd’s.” 355 F.3d at 857–58. Usually, a Lloyd’s policy has several
       “Syndicates,” which are collectively responsible for 100% of the policy’s coverage.
       Id. at 858. But these “Syndicates” are “creature[s] of administrative
       convenience”—Syndicates have no independent legal identity, and they bear no
       liability for the risk on a Lloyd’s policy. Id.

              The members who belong to these Syndicates—and bear the liability for the
       risk—are called “Names.” Id. The Names “finance the insurance market and
       ultimately insure risks.” Id. These Names may be individuals, corporations, or
       unincorporated entities. See id. Typically, “hundreds of Names will subscribe to a
       single policy, and the liability among the Names is several, not joint.” Id. The
       Names are contractually committed to the insured; a Syndicate, which is simply a
                                               3
       In response, Defendant argues that the cases cited by Plaintiffs are inapposite

because they arise when Lloyd’s of London was a defendant rather than plaintiff. ECF

No. 11 at 7. Defendant further argues that Plaintiffs brought this case by a lead underwriter

who is wholly liable, so the real party in interest is the lead underwriter and consequently,

Defendant need only establish the total amount of liability as to the lead underwriter. Id.

at 7–8. Finally, Defendant moves to strike Plaintiffs’ evidence attached to their Motion to

Remand. Id. at 9–10.

       In their reply, Plaintiffs reiterate that the real parties in interest are each individual

Underwriter. ECF No. 13 at 1–2. Finally, Plaintiffs assert that the Fifth Circuit’s decision

in Team One Properties, LLC v. Certain Underwriters at Lloyd’s of London, 281 F. App’x

323 (5th Cir. 2008) has definitively established that the “amount in controversy be

established for each individual Name subscribing to a Lloyd’s of London policy.” Id. at 2.

And Plaintiffs contend that no case post-dating Team One Props., LLC holds otherwise.

Id.

       Having considered the parties’ briefs, the record, and applicable law, and as

explained more fully below, the Court concludes that this Circuit’s controlling authority

requires remand.



       group of Names, does not have a contractual relationship with the insured. Id. at
       859. But, “[t]he insured does not have to sue each Name individually [ ] to collect
       on their individual promises.” Id. So, when there is litigation involving a Lloyd’s
       policy, the lead underwriter on the policy typically appears as a representative on
       behalf of all Names. Id.

Xome Settlement Servs., LLC v. Certain Underwriters at Lloyd’s, London, No. 4:18-CV-00837,
2020 WL 512507, at *3 (E.D. Tex. Jan. 31, 2020) (Mazzant, J.).
                                               4
                                  LEGAL STANDARD

       28 U.S.C. § 1441(a) permits the removal of “any civil action brought in a [s]tate

court of which the district courts of the United States have original jurisdiction.” 28 U.S.C.

§ 1441(a). The statute allows a defendant to “remove a state court action to federal court

only if the action could have originally been filed in federal court.” Anderson v. Am.

Airlines, Inc., 2 F.3d 590, 593 (5th Cir. 1993). But courts must strictly construe the removal

statute because “removal jurisdiction raises significant federalism concerns.” Willy v.

Coastal Corp., 855 F.2d 1160, 1164 (5th Cir. 1988); see also Gutierrez v. Flores, 543 F.3d

248, 251 (5th Cir. 2008). Therefore, “any doubts concerning removal must be resolved

against removal and in favor of remanding the case back to state court.” Cross v. Bankers

Multiple Line Ins. Co., 810 F. Supp. 748, 750 (N.D. Tex. 1992). The removing defendant

bears the burden of establishing federal jurisdiction. Willy, 855 F.2d at 1164.

       In order to remove a case to federal court a defendant must comply with the statutory

requirements of 28 U.S.C. §§ 1441 and 1446. First, the district courts of the United States

must have original jurisdiction, which requires either a federal question or diversity of

citizenship of the parties. See 28 U.S.C. §§ 1331, 1332, 1441(a). Second, the defendant

must file a notice of removal with the district court, containing “a short and plain statement

of the grounds for removal,” as well as “a copy of all process, pleadings, and orders served

upon such defendant or defendants in such action.” Id. § 1446(a).




                                              5
                                       ANALYSIS

A.     Defendant’s Motion to Strike the Jones Declaration and Exhibits is denied.

       The Court first addresses Defendant’s Motion to Strike Plaintiffs’ counsel’s

declaration and the attachments thereto, which are a list of names subscribing to the instant

policy. ECF No. 11 at 9–10. Defendant objects on the grounds that the documents are not

properly authenticated and are inadmissible hearsay.          Id.   Plaintiffs respond that

jurisdictional evidence considered in the context of a motion to remand is not required to

be authenticated or otherwise presented in admissible form. ECF No. 13 at 5 (citing Smith

v. Marcus & Millichap, Inc., 991 F.3d 1145, 1156 n.2 (11th Cir. 2021); B., Inc. v. Miller

Brewing Co., 663 F.2d 545 (5th Cir. 1981)). The Court agrees with Plaintiffs.

       Therefore, Defendant’s Motion to Strike should be and hereby is DENIED.

B.     Defendant cannot establish the amount-in-controversy as to each Name.

       Because there is really no dispute that the policy was issued at Lloyd’s of London

and that the $75,000 jurisdictional minimum cannot be met as to each “Name” subscribing

to the instant policy, “well-established” rules in this Circuit provide that “the amount in

controversy must be established for each individual Name subscribing to a Lloyd’s of

London policy when either (1) all the Names are party to the suit, or (2) when the Name or

Names who are party to the suit are litigating in a representative capacity for the other

Names.” Cronin v. State Farm Lloyds, No. H-08-1983, 2008 WL 4649653, at *6 (S.D.

Tex. Oct. 10, 2008).

       In this case, Plaintiffs unequivocally represent that “the original petition was

brought by all Names subscribing to the Policy.” Motion at 4. Thus, because Defendant

                                             6
“must accordingly show that the jurisdictional amount is met as to each individual Name,”

Xome Settlement Servs., LLC, 2020 WL 512507, at *5, and because it is undisputed that

the jurisdictional amounts as to each individual Name are below $75,000, this case should

be remanded.

      Defendant’s argument regarding the lead underwriter as the real party in interest is

essentially the same as the argument presented in Xome Settlement Services, LLC. In that

case, the insured argued against remand because only the syndicates were named parties

(and not the Names) and if Plaintiffs had intended the Names to be the real parties in

interest, they should have made it clear in the pleadings. Id. The Court rejects this

argument for the same reason Judge Mazzant did: “Courts within the Fifth Circuit have

held that filing suit against ‘Certain Underwriters at Lloyd’s’ is synonymous with suing

every Name subscribing to the policy.” Id. at *4 (citing Team One Props LLC, 281 F.

App’x at 323).

      Defendant’s argument that Plaintiffs’ supporting cases are inapposite because

Lloyd’s was the defendant is unavailing because Lloyd’s is not the plaintiff in this case—

Plaintiffs (plural) are Certain Underwriters. Moreover, Defendant presents no authority to

suggest that an amount in controversy calculus involving certain Lloyd’s underwriters is

different based on whether the underwriters are plaintiffs or defendants. And because

liability among the Names is several under the instant policy, it cannot be aggregated in

order to satisfy the jurisdictional amount. Cronin, 2008 WL 6449653, at *5. Therefore,

the Court concludes that Plaintiffs’ Motion to Remand should be and hereby is

GRANTED.

                                            7
       Defendant’s argument as to Plaintiffs being the exclusive source of information

regarding citizenship and liability of individual underwriters is well-taken, and when

coupled with the time constraints for removal, it precludes the award of attorney’s fees that

Plaintiffs seek. Thus, Plaintiffs’ request for attorney’s fees should be and hereby is

DENIED.

                                     CONCLUSION

       Therefore, the Court concludes that Plaintiffs’ Motion to Remand should be and

hereby is GRANTED, and Plaintiffs’ request for attorney’s fees is DENIED. This case is

REMANDED to the 48th District Court of Tarrant County, Texas. The Clerk of this

Court is INSTRUCTED to mail a certified copy of this Order to the District Clerk of

Tarrant, County, Texas.

       SO ORDERED on this 21st day of June, 2021.




                                             8
